This appeal is from a judgment of the county court at law of Harris county in favor of defendant in error, John L. Haden, who was plaintiff in the trial court, for $184.78.
Defendant in error has filed a motion to affirm for want of prosecution and for 10 per cent. penalty for frivolous appeal.
The record discloses that plaintiffs in error waited nearly six months to *Page 1119 
prosecute their appeal. Then, when the record was filed in the appellate court, they filed what is dubbed a "partial statement of facts." They have filed no briefs, and have made no further appearance in the case, not even filing any reply to the motion to affirm and for damages. So far as reflected by the record, the judgment is for services rendered plaintiffs in error by the defendant in error, and same is justly due and unpaid. An examination of the record convinces us there was no sufficient cause for this appeal and that same was prosecuted for delay only. The motion to affirm with 10 per cent. damages is granted. Article 1860, Vernon's Ann. Civ. St.; Bozman v. Masterson (Tex.Civ.App.) 45 S.W. 758; Brady Mut. Life Ins. Ass'n v. Shank (Tex.Civ.App.) 67 S.W.2d 413.
Affirmed, with penalty of $18.47.